Opinion by
Mr. Justice Fell,
Whether the injuries to the plaintiff’s wife caused by the sudden starting of the car as she was in the act of getting on the rear platform were the proximate cause of her death was clearly a question for the jury. She felt at once the physical effect of her injuries, followed the next day by symptoms of premature childbirth, which occurred a few days later, and was followed by tetanus, which caused her death. The medical testimony agreed that, while tetanus resulting from childbirth is comparatively rare, there is a distinct relation between it and childbirth, especially miscarriage, and that it is one of the natural and probable consequences to be apprehended. There was no evidence which would have justified the court in saying that there was an intervening independent cause.
The parts of the charge assigned for error should be consid*396ered in their connection as they appear in the charge, and not as separated and transposed in the assignments. So considered they are free from error. It did appear from the evidence that death was caused by lockjaw, which resulted from premature birth, and the case was tried by both sides on that theory. The causal connection was shown, and the continuity of effect was traced through the succession of events. No other cause of death was assigned. True, it was shown that the disease was caused by specific infection, but by the same witnesses it was shown that the miscarriage made the deceased especially liable to infection. The statements in the charge rest upon the uncontradicted testimony in the case, and seem to be fully warranted by it.
The judgment is affirmed.